MANDATE
                 The Fourteenth Court of Appeals
                               NO. 14-14-00196-CV

Entrust, Inc., Appellant               Appealed from the 25th District Court
v.                                     of Colorado County. (Trial Court No.
Rice District Community Hospital d/b/a 22763).       Memorandum      Opinion
Rice Medical Center, Appellee
                                       delivered by Justice Boyce. Chief
                                       Justice Frost and Justice McCally also
                                       participating.

TO THE 25TH DISTRICT COURT OF COLORADO COUNTY,
GREETINGS:

       Before our Court of Appeals on September 17, 2015, the cause upon appeal
to revise or reverse your judgment was determined. Our Court of Appeals made its
order in these words:

        This cause, an appeal from the judgment in favor of appellee, Rice District
Community Hospital d/b/a Rice Medical Center, signed December 3, 2013, was
heard on the transcript of the record. We have inspected the record and find error
in the judgment. We therefore order the judgment of the court below REVERSED
and RENDER judgment that Rice District Community Hospital d/b/a Rice
Medical Center take nothing on its claims against appellant, Entrust, Inc.
       We further order that all costs incurred by reason of this appeal be paid by
appellee, Rice District Community Hospital d/b/a Rice Medical Center.
       We further order this decision certified below for observance.
       WHEREFORE, WE COMMAND YOU to observe the order of our said
Court in this behalf and in all things have it duly recognized, obeyed, and executed.
       WITNESS, the Hon. Kem Thompson Frost, Chief Justice of our Fourteenth
Court of Appeals, with the Seal thereof affixed, at the City of Houston, December
03, 2015.